Citation Nr: 0900962	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee strain/instability/degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease.

3.  Entitlement to service connection for diabetes mellitus 
Type II.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Honolulu, Hawaii and San Diego, California, Department of 
Veterans Affairs (VA) Regional Offices (RO).  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected left knee strain/instability/degenerative joint 
disease is manifested by flexion to no worse than 90 degrees 
and extension to zero degrees, with no additional limitation 
of function and with no objective showing of instability.  
some pain on repetitive use and a normal gait.  No more than 
slight recurrent subluxation or instability is present.

2.  Throughout the rating period on appeal, the service-
connected right knee degenerative joint disease is manifested 
by flexion to no worse than 90 degrees and extension to zero 
degrees, with no additional limitation of function and with 
no objective showing of instability.  some pain on repetitive 
use and a normal gait.  No more than slight recurrent 
subluxation or instability is present.

3.  Competent evidence of a nexus between the veteran's 
diabetes mellitus Type II and service is not of record, nor 
may in service incurrence be presumed.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected left knee 
strain/instability/degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5010-5257.

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected right knee degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1132, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, DC 5010-5260.

3.  Diabetes mellitus was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating:  Left Knee 
Strain/Instability/Degenerative Joint Disease; Right Knee 
Degenerative Joint Disease

Pertinent law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the United States Court of Appeals for 
Veterans Claims (Court) held that staged ratings are 
appropriate for an increased rating claim in such a case, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

Analysis

Throughout the rating period on appeal, the veteran's left 
knee disability has been rated as 10 percent disabling 
pursuant to Diagnostic Codes 5010-5257.  The veteran's right 
knee disability has also been rated as 10 percent disabling, 
under Diagnostic Codes 5010-5260.  Both claims for an 
increase were received in April 2005.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

In the present case, VA examination in October 2004 revealed 
left knee flexion to 90 degrees out of 140.  Extension was to 
0 degrees.  Regarding the right knee, he could flex to 120 
degrees, with extension to 0 degrees.  Upon subsequent VA 
examination in June 2005, he had left knee flexion to 124 
degrees and left knee extension to 0 degrees.  Regarding the 
right knee, flexion was to 123 degrees, and extension was to 
0 degrees.  Most recently, VA examination in June 2007 showed 
left knee flexion to 90 degrees and left knee extension to 0 
degrees.  Right knee flexion was to 100 degrees, with 
extension to 0 degrees.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran has submitted statements 
contending that it has become harder for him to walk, and 
that he now requires cortisone shots.  Moreover, the clinical 
records and examination reports reflect the veteran's 
complaints of bilateral knee pain, including flare-ups.  Such 
reports also reflect limitations in walking, and the veteran 
told the VA examiner in October 2004 that moving from sitting 
to standing causes the veteran a significant amount of pain.  
He also stated that squatting was extremely difficult, and 
that prolonged standing and walking inclined surfaces caused 
knee symptoms.  He reported constant pain at his most recent 
VA examination in June 2007.

In addition to the subjective complaints noted above, the 
record also demonstrates objective findings of bilateral knee 
pain.  For example, the VA examiner in October 2004 noted 
pain with squatting.  There was also left knee pain with toe-
walking.  Additionally, the VA examiner in June 2007 
concluded that the veteran's arthritis of the knees affected 
the veteran's standing, mobility and daily activities 
involving chores and exercise.

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of bilateral knee pain, 
the evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation for either knee.  Indeed, while bilateral 
knee pain is recognized, the objective evidence simply fails 
to demonstrate that such pain has resulted in additional 
functional limitation comparable to the next-higher 20 
percent rating under Diagnostic Codes 5260 or 5261.  Again, 
the veteran's flexion was no worse than 90 degrees in either 
knee, and his extension was full in both knees.  Moreover, 
the June 2007 VA examination report expressly noted that 
there was no additional reduction in range of motion or joint 
function with repetition due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  
Additionally, the veteran did not use assistive devices, as 
indicated in the June 2007 VA examination report.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, with 
respect to both knees, the medical findings do not establish 
loss of either flexion or extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of either leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting each knee, and 
although the characterization of the service-connected left 
knee disability indicates instability, the objective evidence 
of record fails to demonstrate instability of either knee.  
Indeed, upon VA examination in October 2004, there was no 
medial collateral ligament laxity and Lachman, drawers and 
McMurray's tests were negative.  Drawer and McMurray's tests 
were normal upon June 2005 VA examination, and a March 2006 
VA clinical record indicated that the veteran was negative 
for varus valgus laxity, Lachman, drawer and McMurray.  
Finally, VA examination in June 2007 revealed normal varus 
and valgus in neutral position and at 30 degrees of flexion, 
with normal Lachman's and drawer tests.

The Board acknowledges the veteran's complaints of knee 
instability, including his statements upon VA examination in 
June 2005 that his knee would give way and that he had fallen 
2-3 times in the last 6 months.  However, as detailed above, 
the competent evidence does not objectively show instability.  
Accordingly, there is no basis for assignment of a separate 
rating based on instability pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  

In conclusion, the evidence does not support evaluations in 
excess of 10 percent for the veteran's left knee 
strain/instability/degenerative joint disease or right knee 
degenerative joint disease for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service Connection:  Diabetes Mellitus Type II

Pertinent Laws and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

For certain chronic disorders, such as diabetes mellitus, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The veteran claims that his current diabetes mellitus Type II 
is related to his service.  Medical records show that the 
veteran has a current diagnosis of diabetes mellitus.  

The veteran's service treatment records are absent for any 
complaints or treatment for diabetes.  A blood test showed 
high glucose levels in April 1992, but a subsequent blood 
test in June 1992 was normal.  In-service physical 
examinations consistently showed normal findings, and the 
veteran denied sugar or albumin in his urine when completing 
his report of medical history associated with the March 1992 
separation examination.  The veteran reported that he was in 
good health at the time of that separation examination. 

Following separation from active service, a general VA 
examination conducted in February 1993 indicated no signs or 
diagnoses of diabetes.  Hyperlipidemia was noted. 

The post-service medical records do not show a diagnosis of 
diabetes until June 1998, almost 6 years after separation.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


The Board acknowledges that, at his September 1991 VA 
examination, the veteran reported hearing loss "for several 
years."  The Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, the disability at issue is not 
one capable of observation.  Therefore, the veteran's own 
statements cannot establish continuity of symptomatology 
here.  Moreover, as discussed above, the objective evidence 
also fails to establish continuity.  Finally, no competent 
evidence of record causally relates the currently diagnosed 
diabetes to active service.

The veteran himself believes that his diabetes mellitus is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, because there is no evidence that the veteran was 
not diagnosed with diabetes within a year of his separation 
from service, the presumptive regulations for chronic disease 
do not enable a grant of service connection here.  It is 
further noted that the present claim is not predicated on 
herbicide exposure due to service in the Republic of Vietnam, 
rendering presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) inapplicable here.

In sum, there is no support for a grant of service connection 
for diabetes mellitus.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice with regard to 
increased rating claims. 

In the present case, the RO provided VCAA notice letters to 
the veteran in June 2004, January 2005, April 2005 and March 
2006.  Such notice did not comply with the requirements under 
Vazquez-Flores.  Accordingly, the notice is deficient and is 
thus presumed to be prejudicial.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, such presumption of 
prejudice may be overcome if VA can show 
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders 487 F.3d 881.  

Here, the Board finds that any notice error did not affect 
the essential fairness of the adjudication because the 
veteran, as well as any reasonable person, could be expected 
to understand what was needed to substantiate his claims from 
the June 2004, April 2005 and March 2006 VA notice letters, 
as well as from the statement of the case and supplemental 
statements of the case.  Thus, any deficiencies under 
Vazquez-Flores are found to be non-prejudicial. 

Additionally, The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in letters dated in March 2006.  
Notwithstanding the belated VCAA notice for Dingess, the 
veteran has not been prejudiced.  Again, he has had many 
opportunities to meaningfully participate in the processing 
of his claims. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  It is recognized 
that the veteran has not been afforded a VA examination with 
respect to his diabetes mellitus claim.  In this regard, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
that in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In the present case, the record does not show any in-service 
treatment, and does not contain competent evidence 
demonstrating continuity of symptoms or otherwise suggesting 
a nexus between service and the disorder at issue to warrant 
the conclusion that a remand for an examination and/or 
opinion is necessary to decide the claims.  Therefore, an 
examination is not required, even under the low threshold of 
McLendon.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

					(CONTINUED ON NEXT PAGE)



REMAND

The veteran contends that he has hearing loss and tinnitus 
that is attributable to acoustic trauma he experienced during 
service.  The veteran specifically noted exposure during 
service to the noise of firing weaponry, and denied noise 
exposure, subsequent to service.  The veteran indicated that 
hearing protection was not provided on the firing range until 
years later.

A January 1997 audiogram revealed hearing loss in the 
veteran's right ear.  A February 2003 medical record showed 
that the veteran had a significant hearing threshold shift 
that required follow-up testing.  A November 2005 audiogram 
revealed left ear hearing from normal to mild and right ear 
hearing was moderate to mild reverse slope loss with a mild 
conductive component.  

The veteran underwent a VA audiological examination in April 
2007.  The examiner documented that he reviewed the claims 
file, noting that service treatment records showed that the 
veteran had a mild hearing loss in the right ear during 
service and upon separation from service.  The veteran's 
enlistment audiogram was normal bilaterally.  The veteran's 
hearing loss in the right ear at his separation from service 
does not comply with the requirements of 38 C.F.R. § 3.385.  
Thus, as noted by the examiner, the veteran had some right 
ear hearing loss at the time of his separation from service, 
but it did not rise to the level of statutory hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss").

The veteran reported to the examiner his contentions 
regarding in-service noise exposure.  The examiner wrote that 
the veteran did not use hearing protection during live fire 
or around artillery due to communication demands.  He also 
noted that the veteran worked after service as a range 
inspector and instructor.  

The examiner noted that the veteran had tinnitus and 
audiometric testing revealed a severe/profound mixed hearing 
loss in the right ear and a mild/moderate to moderate/severe 
sensorineural hearing loss in the left ear.  Audiometric 
testing also revealed bilateral hearing loss as defined by 
VA.  See 38 C.F.R. § 3.385.  The examiner noted that the 
April 2007 examination was unreliable and no accurate 
diagnosis could be given regarding the etiology of the 
veteran's hearing loss and tinnitus.  The examiner also 
opined that there is a possible conductive component in the 
right ear, which should be evaluated by an ear, nose and 
throat physician.  The examiner also stated that reliability 
for audiometric testing was poor bilaterally, despite 
repeated reinstruction.  A pure-tone Stenger test was 
positive at all frequencies tested in the right ear, 
indicating a functional component/malingering in the right 
ear.

After review of this examination report and the service 
medical records, the Board finds that the appeal should be 
remanded in order to obtain another VA audiological 
examination.  The Board finds that a remand is required in 
order to determine whether the veteran in fact has hearing 
loss for VA compensation purposes and whether the hearing 
loss and tinnitus are as likely as not related to service.  
If possible, this examination should be performed by a 
different examiner than the examiner who performed the April 
2007 examination.


Accordingly, the case is REMANDED for the following action:


1.  The veteran should be scheduled for a 
VA examination by an examiner other than 
the examiner who performed the April 2007 
VA examination, if possible.  The claims 
file should be sent to the examiner and 
reviewed in conjunction with this 
inquiry.

The examiner should then provide an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's bilateral 
hearing loss and tinnitus began during 
service or is causally linked to any 
incident of active duty, to include 
conceded acoustic trauma.  The examiner 
should specifically consider whether the 
veteran is malingering.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2. Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss and tinnitus must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




ORDER

Entitlement to a rating in excess of 10 percent for left knee 
strain/instability/degenerative joint disease is denied.

Entitlement to an initial increased evaluation in excess of 
10 percent for right knee degenerative joint disease is 
denied.

Entitlement to service connection for diabetes mellitus Type 
II is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


